Citation Nr: 1117467	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-16 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for nerve damage of the lower spine (as secondary to service-connected cervical spine disability).

2. Entitlement to service connection for nerve damage of the bilateral legs (as secondary to service-connected cervical spine disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to March 1994.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, a Video-Conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 30 day abeyance period for the submission of additional evidence.  Additional evidence was received with a waiver of RO consideration.  The Veteran's claims file is now in the jurisdiction of the Portland Oregon RO.     

The Board notes as a preliminary matter that at the time of the videoconference hearing the Veteran had not properly perfected his appeal in the matter of service connection for nerve damage of the lower spine.  While he filed a notice of disagreement (NOD) on both of the above styled matters, his June 2008 VA Form 9 limited the appeal to the matter of service connection for nerve damage to the bilateral lower extremities.  The RO conceded the timeliness of his appeal in that matter.  Notably, the hearing was held on all matters listed on the preceding page.  Accordingly, the filing of a substantive appeal was waived and it is not inappropriate for the Board to proceed on the matter of service connection for nerve damage of the lower spine.  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (finding that the Board was not deprived of jurisdiction where there was no evidence that the veteran filed a substantive appeal to perfect the claim; in proceeding to review the claim, the Board effectively waived the filing of a substantive appeal as to the matters).

The matter of service connection for nerve damage to the bilateral lower extremities is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDING OF FACT

The evidence reasonably establishes that the nerve damage of the lower spine diagnosed as neuropathy manifested by pain and weakness in the lower extremities with muscle weakness, hyperreflexia, and clonus is related to the service connected cervical spine disability. 


CONCLUSION OF LAW

Service connection for nerve damage of the lower spine diagnosed as neuropathy manifested by pain and weakness in the lower extremities with muscle weakness, hyperreflexia, and clonus is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted on a secondary basis when there is evidence that a current disability is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On April 2005 VA examination the Veteran reported that he was involved in a rollover of a Ford Bronco in the Gulf War with no apparent injury but remote onset neck pain 5 years later.  The examiner noted that the Veteran's arms, hands, legs, neck, and low back were affected by the nerve disease.  The Veteran described tingling, numbness, abnormal sensation, pain, and weakness of the affected parts.  The diagnoses were: (1) neuropathy (for the claimed condition of bilateral lower extremity nerve condition); (2) neuropathy (manifested by pain and weakness in the lower extremities with muscle weakness, hyperreflexia, and clonus for the claimed condition of lower spine nerve condition).  The examiner opined that "this problem is certainly consistent with the rollover accident the Veteran reported.  Certainly, this could be associated with disc disease in the cervical spine area.  As such, this is more likely than not related to the Veteran's military service."   

A February 2007 VA outpatient treatment record notes that the Veteran had severe spinal stenosis, C4-C5 corpectomy, and C3-C6 anterior fusion.  The provider noted a history of C4-C7 interbody fusion for cervical myelopathy and an abnormal signal in the cord at C6/C7 which might represent myelomalacia or cord edema.  There was a history of weakness and myelopathy.    

A June 2008 VA outpatient treatment record notes that the Veteran reported that he was in an unreported motor vehicle accident in 1992 while serving during Operation Desert Storm. He reported severe leg weakness and gait difficulty. The impression was severe cervical radicumyelopathy; rule out residual cord compression vs. cord damage.  An addendum to that record notes that the Veteran's cervical myelopathy was causing weakness in both arms and legs in addition to neck pain.  

In his May 2010 hearing the Veteran testified that his neurologic impairments were all related to his cervical spine injury from his rollover accident.  

The Veteran has alleged that his "lower spine nerve condition" is secondary to his service-connected cervical spine disability.  The record reflects that lower spine nerve condition was diagnosed as neuropathy manifested by pain and weakness in the lower extremities with muscle weakness, hyperreflexia, and clonus on VA examination, and that service connection was granted for a cervical spine disability.  What remains necessary to establish secondary service connection for the disability is competent evidence that establishes that it was either (a) caused by or (b) aggravated by the service-connected cervical spine disability.

The opinion of the April 2005 examiner was that the Veteran's neuropathy manifested by pain and weakness in the lower extremities with muscle weakness, hyperreflexia, and clonus was consistent with the rollover accident the Veteran reported in service, could be associated with disc disease in the cervical spine, and was more likely than not related to the Veteran's military service.  The opinion is by a medical provider competent to offer it; is based on review of the Veteran's medical history and examination; and is probative evidence in the matter.  As there is no medical evidence to the contrary the Board finds it to be persuasive.  Additionally, the Veteran's neurologist essentially concurred noting in a VA treatment record that the Veteran had cervical myelopathy which was causing weakness in his legs.  

In light of the foregoing, the Board concludes that all the factual and legal requirements for establishing secondary service connection for nerve damage of the lower spine diagnosed as neuropathy manifested by pain and weakness in the lower extremities with muscle weakness, hyperreflexia, and clonus are met, and that service connection for such disability as secondary to service-connected cervical spine disability is warranted.


ORDER

Service connection for nerve damage of the lower spine diagnosed as neuropathy manifested by pain and weakness in the lower extremities with muscle weakness, hyperreflexia, and clonus is granted.


REMAND

Regarding service connection for nerve damage of the bilateral legs, while the notice provisions of the VCAA appear to be satisfied the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

The April 2005 examination yielded nearly identical diagnoses for the Veteran's claimed conditions.  For lower spine nerve condition the diagnosis was neuropathy manifested by pain and weakness in the lower extremities with muscle weakness, hyperreflexia, and clonus.  For bilateral lower extremity nerve condition the diagnosis was neuropathy manifested by lower extremity pain and weakness with muscle atrophy, decreased strength with hyperreflexia, and positive clonus (possibly representing an upper motor neuron problem).  The Veteran's VA neurologist noted that he had weakness in his lower extremities due to the cervical spine disability.  As the above decision granted service connection for the lower spine nerve condition that affected the lower extremities (based upon positive nexus opinion), an additional examination is necessary to determine whether the Veteran in fact has distinct disabilities as characterized above or whether the claims as diagnosed represent overlapping symptomatology and constitute the same diagnosis/disability; and ultimately whether service connection is warranted for additional disability that is secondary to the cervical spine disability.   

The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Accordingly, the case is REMANDED for the following:

The RO/AMC should arrange for a neurologic examination of the Veteran.   Based on review of the claims file (to specifically include this remand and the April 2005 examination report), the examiner should offer an opinion responding to the following:

a. Based on review of the April 2005 examination and diagnoses on current examination, are the claimed conditions of (1) lower spine nerve condition diagnosed as neuropathy manifested by pain and weakness in the lower extremities with muscle weakness, hyperreflexia, and clonus and (2) bilateral lower extremity nerve condition diagnosed as neuropathy manifested by lower extremity pain and weakness with muscle atrophy, decreased strength with hyperreflexia, and positive clonus (possibly representing an upper motor neuron problem) manifestations/symptomatology of the same disability? 

b. If the above noted conditions are separate disabilities please clarify the diagnosis (based on current examination) for each and explain any symptomatology that distinguishes the two.  

c. If the "bilateral lower extremity nerve condition" warrants a separate diagnosis please opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability was caused or aggravated by the service-connected cervical spine disability.

The examiner must explain the rationale for the opinion(s).

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


__________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals


